

Exhibit No. 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 30, 2009 (this
“Amendment”), is by and between HURCO COMPANIES, INC., an Indiana corporation
(the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the "Bank").



RECITALS


A.           The Borrower and the Bank have entered into that certain Credit
Agreement dated as of December 7, 2007 (the "Credit Agreement").


B.           The Borrower and the Bank desire to amend the Credit Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:



ARTICLE 1.   AMENDMENTS TO CREDIT AGREEMENT
 
Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:


1.1           The following definition of the term "Adjusted One Month LIBOR
Rate" is added to Section 1.1 in its alphabetical place:


"Adjusted One Month LIBOR Rate" means, with respect to any Floating Rate Loan
for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of (a) the
interest rate determined by the Bank by reference to the Page to be the rate at
approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day for dollar deposits with
a maturity equal to one (1) month, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to dollar deposits in the London
interbank market with a maturity equal to one (1) month.


1.2           The definition of the term "Applicable Margin" set forth in
Section 1.1 is amended and restated as follows:


"Applicable Margin" means, with respect to the Eurodollar Rate, Floating Rate
and Commitment Fees, as set forth in either subpart (a) or subpart (b) below, as
the case may be from time to time:


(a) when the Consolidated Net Income of the Borrower and its Subsidiaries for
the period of four consecutive fiscal quarters of the Borrower ending with the
last fiscal quarter for which financial statements have been furnished under
Section 6.1(ii) was equal to or greater than $0 (it being understood that such
Consolidated Net Income is to be determined for the entire period of four
consecutive fiscal quarters taken as one accounting period), the applicable
percentage rates per annum set forth in the table below based upon the Total
Funded Debt/EBITDA Ratio as of the end of such last fiscal quarter:
 

--------------------------------------------------------------------------------




Total Funded Debt/
EBITDA
 Ratio
 
Eurodollar
Loans
(% per annum)
   
Floating Rate
Loans
(% per annum)
   
Commitment
Fee
(% per annum)
 
Greater than or
 equal to 2.00
    1.75 %     0 %     .10 %                          
Less than 2.00
    1.50 %     0 %     .075 %



; or (b) when the Consolidated Net Income of the Borrower and its Subsidiaries
for the period of four consecutive fiscal quarters of the Borrower ending with
the last fiscal quarter for which financial statements have been furnished under
Section 6.1(ii) was less than $0 (it being understood that such Consolidated Net
Income is to be determined for the entire period of four consecutive fiscal
quarters taken as one accounting period), the applicable percentage rates per
annum set forth in the table below based upon the Excess Cash/Annualized Net
Loss Ratio as of the end of such last fiscal quarter:


Excess Cash/
Annualized Net Loss
 Ratio
 
Eurodollar
Loans
(% per annum)
   
Floating Rate
Loans
(% per annum)
   
Commitment
Fee
(% per annum)
 
Less than or
 equal to 1.50
    1.75 %     0 %     .10 %                          
Greater than 1.50
    1.50 %     0 %     .075 %



Notwithstanding anything to the contrary, (i) the Applicable Margin with respect
to the Eurodollar Rate and the Floating Rate shall be adjusted quarterly as
necessary as of the first day of the month following the Bank receiving the
financial statements required pursuant to Section 6.1(ii) allowing the Total
Funded Debt/EBITDA Ratio or Excess Cash/Annualized Net Loss Ratio, as
applicable, to be calculated for the quarterly periods ending on each January
31, April 30, July 31, and October 31, and (ii) upon the First Amendment Date
until the next change, if any, in accordance with this definition, the
"Applicable Margin" shall be based upon the tier above with the lowest pricing
levels.


1.3           The definition of the term "Business Day" set forth in Section 1.1
is amended and restated as follows:


"Business Day" means (i) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of Eurodollar Rate Loans, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago and New
York for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in Dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

 
 

--------------------------------------------------------------------------------

 
 
1.4           The definition of the term "Cash Equivalent Investments" set forth
in Section 1.1 is amended and restated as follows:


"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000.00, and (v) money market
funds rated AAAm or better by S&P or Aaa or better by Moody's; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency (other
than the passage of time or notice) regarding the payment of principal or
interest.


1.5           The following definition of the term "CB Floating Rate" is added
to Section 1.1 in its alphabetical place:


"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate.  The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively


1.6           The definition of the term "Commitment" set forth in Section 1.1
is amended and restated as follows:


"Commitment" means, the obligation of the Bank pursuant to Section 2.1(a) to
make Loans to, and issue US Facility LCs upon the application of, the Borrower
in an aggregate amount not exceeding $15,000,000.00, reduced by the amount as
permitted pursuant to Section 2.5(c).


1.7           The following definition of the term "Excess Cash/Annualized Loss
Ratio" is added to Section 1.1 in its alphabetical place:


"Excess Cash/Annualized Net Loss Ratio" means, as of the end of any fiscal
quarter of the Borrower, the ratio of (a) the positive remainder, if any, of (i)
the aggregate cash and Cash Equivalent Investments of the Borrower and its
Subsidiaries on a consolidated basis as of such date minus (ii) the Consolidated
Total Indebtedness as of such date to (b) two (2) times the net loss (stated as
an absolute value) of the Borrower and its Subsidiaries calculated on a
consolidated basis for the period of two consecutive fiscal quarters of the
Borrower ending as of such fiscal quarter end.  Notwithstanding anything to the
contrary, in the event there is no net loss of the Borrower and its Subsidiaries
on a consolidated basis for such period of two consecutive fiscal quarters, the
amount of the foregoing clause (b) shall be deemed to be $1.00.

 
 

--------------------------------------------------------------------------------

 


1.8           The following definitions of the terms "First Amendment" and
"First Amendment Date", respectively, are added to Section 1.1 in their
respective alphabetical place:


"First Amendment" means the First Amendment to this Agreement dated as of
October 30, 2009.


"First Amendment Date" means the date of the First Amendment.


 1.9           The definition of the term "Floating Rate" set forth in Section
1.1 is amended and restated as follows:


"Floating Rate" means the per annum rate that is equal to the remainder of (a)
the CB Floating Rate in effect from time to time plus (b) the Applicable Margin
in effect from time to time.  If the Bank determines on any day that quotations
of interest rates for the relevant deposits referred to in the definition of
Adjusted One Month LIBOR Rate are not being provided for purposes of determining
the interest rate on any Floating Rate Loan on any day, then each Floating Rate
Loan shall bear interest at the Prime Rate in effect from time to time plus the
Applicable Margin in effect from time to time until the Bank determines that
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted One Month LIBOR Rate are being provided.


1.10           The definition of the term "Eurodollar Reference Rate" set forth
in Section 1.1 is amended  and restated as follows:


"Eurodollar Reference Rate" means, with respect to any Eurodollar Loan for the
relevant Interest Period, the interest rate determined by the Bank by reference
to Reuters Screen LIBOR01, formerly known as Page 3750 of the Moneyline Telerate
Service (together with any successor or substitute, the "Service") or any
successor or substitute page of the Service providing rate quotations comparable
to those currently provided on such page of the Service, as determined by the
Bank from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market (the "Page"), to be
the rate at approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Interest Period for dollar deposits with a maturity equal
to such Interest Period.  If no Eurodollar Reference Rate is available to the
Bank, the applicable Eurodollar Reference Rate for the relevant Interest Period
shall instead be the rate determined by the Bank to be the rate at which the
Bank offers to place U.S. dollar deposits having a maturity equal to such
Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.


1.11           The following definition of the term "Page" is added to Section
1.1 in its alphabetical place:


"Page" shall have the meaning ascribed thereto in the definition of the term
"Eurodollar Reference Rate"


1.12           The definition of the term "Reserve Requirement" set forth in
Section 1.1 is amended  and restated as follows:

 
 

--------------------------------------------------------------------------------

 


"Reserve Requirement" means, for purposes of the definition of "Adjusted One
Month LIBOR Rate" or with respect to an Interest Period, the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) which is imposed under Regulation D  or any comparable regulation from
time to time on Eurocurrency funding.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements,
and such reserve requirements shall be deemed applicable for purposes of the
definition of "Adjusted One Month LIBOR Rate", without the benefit of or credit
for pro-ration, exemption or offset, that may be available under such Regulation
D or any comparable regulation.  The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change of such reserve
requirement.


1.13           The definitions of the terms "Alternate Base Rate" and "Federal
Funds Effective Rate" set forth in Section 1.1 are deleted.


1.14           The second sentence of Section 2.10 is amended and restated as
follows:


Changes in the rate of interest on that portion of any Loan maintained as a
Floating Rate Loan will take effect simultaneously with each change in the CB
Floating Rate.


1.15           Subpart (a) of Section 2.18.1 is amended and restated as follows:


(a) The Bank agrees, on the terms set forth in this Agreement, to issue standby
and commercial letters of credit (i) for the Borrower's general corporate
purposes (each, a "US Facility LC") and (ii) for the purpose of providing credit
enhancement for the benefit of one or more Replacement Taiwan Lenders to induce
such Replacement Taiwan Lenders to provide one or more Replacement Taiwan
Facilities in an aggregate principal amount not to exceed the amount of the
Taiwan Facility LC Commitment (each, a "Taiwan Facility LC", and each US
Facility LC and Taiwan Facility LC, a "Facility LC"), and to renew, extend,
increase, decrease or otherwise modify each Facility LC ("Modify" and each such
action a "Modification"), from time to time from and including the date of this
Agreement and prior to the Facility Termination Date upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (A) the aggregate amount of the outstanding LC Obligations with
respect to US Facility LCs shall not exceed $3,000,000.00, (B) the Outstanding
Credit Exposure for Loans and US Facility LCs shall not exceed the Commitment,
and (C) the aggregate amount of the outstanding LC Obligations with respect to
Taiwan Facility LCs shall not exceed the Taiwan Facility LC Commitment.  No
Facility LC shall have an expiry date later than the earlier of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance.

 
 

--------------------------------------------------------------------------------

 


1.16           Section 6.10 is amended and restated as follows:


6.10           Dividends.  The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
Capital Stock (other than dividends payable in its own Capital Stock) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock at any time
outstanding; provided that if (i) the Consolidated Net Income of the Borrower
and its Subsidiaries for the period of four consecutive fiscal quarters of the
Borrower ending with the then last fiscal quarter for which financial statements
have been furnished under Section 6.1(ii) was equal to or greater than $0 (it
being understood that such Consolidated Net Income is to be determined for the
entire period of four consecutive fiscal quarters taken as one accounting
period), (ii) no Default or Unmatured Default has occurred and is continuing or
would be caused thereby and (iii) as of the end of the fiscal quarter of the
Borrower immediately preceding the date of declaration, payment, distribution,
redemption, repurchase, acquisition or retirement, as the case may be, the Total
Funded Debt/EBITDA Ratio was less than 3.0, the Borrower may declare and pay
such dividends, make such distributions and make such redemptions, repurchases
or other acquisitions or retirements which in the aggregate do not exceed
$5,000,000.00 in any fiscal year.


1.17           Section 6.11 is amended and restated as follows:


6.11.           Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:


(i)           The Loans, the other Outstanding Facilities, and the Reimbursement
Obligations.


(ii)           Indebtedness arising under Rate Management Transactions.


(iii)           The Hurco GmbH Facility and a guaranty of payment of the Hurco
GmbH Facility from the Borrower or any Subsidiary.


(iv)           Indebtedness of any Subsidiary owing to the Borrower or to any
other Subsidiary and Indebtedness of the Borrower owing to any Subsidiary.


(v)           The UK Facility, the Taiwan Facility (or one or more Replacement
Taiwan Facilities in an aggregate principal amount up to the principal amount of
the Taiwan Facility when it was available), the Hurco UK Guaranty and the Hurco
Taiwan Guaranty.


(vi)           Product warranty obligations incurred in the ordinary course of
business.


(vii)           [Reserved]


(viii)           [Reserved]


(ix)           Subordinated Indebtedness.


(x)           So long as the Consolidated Net Income of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
ending with the then last fiscal quarter for which financial statements have
been furnished under Section 6.1(ii) was equal to or greater than $0 (it being
understood that such Consolidated Net Income is to be determined for the entire
period of four consecutive fiscal quarters taken as one accounting period),
Indebtedness (other than Indebtedness permitted under subparts (i) through (ix)
of this Section 6.11) the aggregate outstanding principal amount of which,
together with the aggregate Contingent Obligations of the Borrower and its
Subsidiaries as guarantors of Indebtedness of customers and other Indebtedness
permitted under subpart (xi) of this Section 6.11, does not at any time exceed
$10,000,000.00.

 
 

--------------------------------------------------------------------------------

 


(xi)           (A) Contingent Obligations of the Borrower and its Subsidiaries
as guarantors of Indebtedness of their respective customers and (B) other
Indebtedness existing as of the First Amendment Date or subsequently incurred
when permitted under subpart (x) of this Section 6.11, in an aggregate amount
for the foregoing clauses (A) and (B) not exceeding $10,000,000.00 at any time.



1.18           Subpart (iv) of Section 6.14 is amended and restated as follows:


 
(iv)
The Borrower or any Subsidiary may make any Acquisition so long as (i) the
Borrower or such Subsidiary, as the case may be, shall be the survivor of such
Acquisition, (ii) the Acquisition is of or with a Person engaged in a line of
business similar to the lines of business presently engaged in by the Borrower,
which include the manufacturing of machine tools, development of software for
machine tools and distribution of machine tools, or a line of business that
reasonably would be considered an ordinary extension of any such line of
business presently engaged in by the Borrower, (iii) the Acquisition is
consensual and not hostile or contested, (iv) both immediately before and after
giving effect to such Acquisition, no Default or Unmatured Default shall have
occurred and be continuing or would result therefrom and the representations and
warranties contained in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date thereof (both before and after such
Acquisition is consummated), (v) as soon as available, and in any event not
later than a date that provides the Bank a reasonable amount of time prior to
the proposed date of consummation of such Acquisition to complete its review,
the Borrower shall have furnished to the Bank such agreements, documents and
information relating to the Acquisition, including without limitation pro forma
covenant compliance calculations taking into account such Acquisition, and
evidence of such authorizations and consents with respect to the Acquisition and
the requirements of the Loan Documents and the Bank in connection therewith, as
the Bank may reasonably request, all in form, substance and detail satisfactory
to the Bank, (vi) neither the Borrower nor any of its Subsidiaries shall, as a
result of or in connection with such Acquisition, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation, or
other matters) that could reasonably be expected to have a Material Adverse
Effect, (vii) immediately before and after the consummation of such Acquisition,
the sum of the unused amount of the Commitment plus the Borrower's cash on hand
as demonstrated to the Bank to its reasonable satisfaction shall be not less
than $5,000,000.00, (viii) if the Consolidated Net Income of the Borrower and
its Subsidiaries for the period of four consecutive fiscal quarters of the
Borrower ending with the then last fiscal quarter for which financial statements
have been furnished under Section 6.1(ii) was less than $0 (it being understood
that such Consolidated Net Income is to be determined for the entire period of
four consecutive fiscal quarters taken as one accounting period), (A) the
aggregate consideration, including without limitation cash, indebtedness and
contingent obligations incurred, and liabilities assumed, which, in accordance
with Agreement Accounting Principles, in each case would be reflected on a
consolidated balance sheet of the Borrower and its Subsidiaries (collectively,
"Consideration"), with respect to the Acquisition shall not exceed $750,000.00
and (B) the aggregate Consideration with respect to such Acquisition and all
other Acquisitions permitted under this Section 6.14(iv) since the First
Amendment Date shall not exceed $2,500,000.00, and (ix) concurrently with the
consummation of such Acquisition, the Borrower and its Subsidiaries, including
without limitation each such Subsidiary acquired or created in connection with
such Acquisition, shall comply with all of the requirements of this Agreement
and the other Loan Documents, including without limitation causing to be
executed and/or delivered at such time all agreements and other documents of the
types required under Sections 4.1, 6.22 and 6.23 of this Agreement.


 
 

--------------------------------------------------------------------------------

 


1.19           Section 6.20 is amended and restated as follows:


6.20.           Financial Covenants.


6.20.1.           When the Consolidated Net Income of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
ending with the then last fiscal quarter for which financial statements have
been furnished under Section 6.1(ii) was equal to or greater than $0 (it being
understood that such Consolidated Net Income is to be determined for the entire
period of four consecutive fiscal quarters taken as one accounting period):


6.20.1.1.   Maximum Consolidated Total Indebtedness to Consolidated Total
Capitalization.  The Borrower will not permit the ratio, determined as of the
end of each of its fiscal quarters (including such then last fiscal quarter for
which financial statements have been furnished under Section 6.1(ii)), of (i)
Consolidated Total Indebtedness to (ii) Consolidated Total Capitalization, to be
greater than 0.50 to 1.0.


6.20.2.   When the Consolidated Net Income of the Borrower and its Subsidiaries
for the period of four consecutive fiscal quarters of the Borrower ending with
the then last fiscal quarter for which financial statements have been furnished
under Section 6.1(ii) was less than $0 (it being understood that such
Consolidated Net Income is to be determined for the entire period of four
consecutive fiscal quarters taken as one accounting period):


6.20.2.1.   Excess Cash/Annualized Net Loss Ratio.  The Borrower will not permit
the Excess Cash/Annualized Loss Ratio, determined as of the end of each of its
fiscal quarters (including such then last fiscal quarter for which financial
statements have been furnished under Section 6.1(ii)), to be less than 1.00 to
1.00.


1.20           For purposes of Section 6.10, 6.11, 6.14 and 6.20 of the Credit
Agreement as amended by this Amendment, it shall be assumed that, as of the date
of this Amendment, the Borrower shall have furnished the financial statements
required under Section 6.1(ii) for the fiscal quarter ending on or about October
31, 2009 and that the Consolidated Net Income of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
ending October 31, 2009 is less than $0.  Nothing herein shall be deemed to
relieve the Borrower of its obligation under Section 6.1(ii) with respect to the
fiscal quarter ending on or about October 31, 2009.


1.21           Exhibit B attached to the Credit Agreement is replaced with
Exhibit B attached to this Amendment.  (There is no Exhibit A to this
Amendment.)

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2.   CONDITIONS PRECEDENT
 
As conditions precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:


2.1   This Amendment duly executed on behalf of the Borrower and the Bank,
together with the Reaffirmation and Acknowledgment at the end of this Amendment
duly executed by each Guarantor.
 
2.2   Copies, certified by the Secretary or Assistant Secretary of the Borrower
and the Guarantors, of each of their respective Board of Directors' resolutions
and of resolutions or actions of any other body authorizing this Amendment and
the transactions contemplated hereby.
 
2.3   An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and the Guarantors, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
of the Borrower and each Guarantor authorized to sign this Amendment and the
other Loan Documents to which the Borrower and each such Guarantor is a party,
upon which certificate the Bank shall be entitled to rely until informed of any
change in writing by the Borrower or such Guarantor, as the case may be.
 
2.4   Such other documents and completion of such other matters as the Bank may
reasonably request.


ARTICLE 3. REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:


3.1   The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action and are not in contravention of any law, rule or regulation, or
any judgment, decree, writ, injunction, order or award of any arbitrator, court
or governmental authority, or of the terms of the Borrower's charter or by-laws,
or of any contract or undertaking to which the Borrower is a party or by which
the Borrower or its property is or may be bound or affected.
 
3.2   This Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency or other similar laws affecting
the enforcement of creditors' rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.
 
3.3   No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, is
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the transactions contemplated hereby or as
a condition to the legality, validity or enforceability of this Amendment.

 
 

--------------------------------------------------------------------------------

 

3.4   After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Article V of the
Credit Agreement and in the other Loan Documents are true on and as of the date
hereof with the same force and effect as if made on and as of the date
hereof.  No Default or Unmatured Default has occurred and is continuing.


 ARTICLE 4.  MISCELLANEOUS
 
4.1   If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an event of
default under the Credit Agreement.
 
4.2   All references to the Credit Agreement in the Note, any other Loan
Documents or any other document, instrument or certificate referred to in the
Credit Agreement or delivered in connection therewith or pursuant thereto,
hereafter shall be deemed references to the Credit Agreement, as amended hereby.
 
4.3   Except as amended hereby, the Credit Agreement and the other Loan
Documents shall in all respects continue in full force and effect.
 
4.4   Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.
 
4.5   This Amendment shall be governed by and construed in accordance with the
laws of the State of Indiana.
 
4.6   The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Bank, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby.
 
4.7   This Amendment may be executed upon any number of counterparts with the
same effect as if the signatures thereto were upon the same instrument.
 
4.8   Each party hereto, after consulting or having had the opportunity to
consult with counsel, knowingly, voluntarily, and intentionally waives any right
any of them may have to a trial by jury in any litigation based upon or arising
out of this Amendment, or any agreement referenced herein or other related
instrument or agreement, or any of the transactions contemplated by this
Amendment, or any course of conduct, dealing, statements (whether oral or
written) or actions of any of them.  None of the parties hereto shall seek to
consolidate, by counterclaim or otherwise, any such action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived.  These provisions shall not be deemed to have been modified in any
respect or relinquished by any party hereto except by a written instrument
executed by both of them.
 
4.9   The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Bank to carry out the intent of, and/or to
implement, this Amendment.
 
4.10 This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof.  This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns.  If
any of the provisions of this Amendment are in conflict with any
applicable statute or rule or law or otherwise unenforceable, such offending
provisions shall be null and void only to the extent of such conflict or
unenforceability, but shall be deemed separate from and shall not invalidate any
other provision of this Amendment.

 
 

--------------------------------------------------------------------------------

 
 
4.11   No course of dealing on the part of the Bank, nor any delay or failure on
the part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank's rights and remedies hereunder or under any Loan Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege.  No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Loan
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable
law.  Every right and remedy granted by this Amendment or under any Loan
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank or by applicable law to the Bank may be exercised from time to time
and as often as may be deemed expedient by the Bank.
 
[The remainder of this page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.


HURCO COMPANIES, INC.
   
By:
/s/  
John G. Oblazney
     
  
Its: 
  Vice President – Chief Financial Officer
   
JPMORGAN CHASE BANK, N.A.
   
By:
/s/
Ryan McKeown
       
Its: 
  Vice President

 
 
 

--------------------------------------------------------------------------------

 

GUARANTOR REAFFIRMATION AND ACKNOWLEDGMENT


Each of the undersigned Guarantors hereby acknowledges and agrees that it has
reviewed and fully consents to the foregoing First Amendment to Credit Agreement
(the "Amendment"), that the Subsidiary Guaranty made as of December 7, 2007 by
the undersigned in favor of the Bank (the "Guaranty") continues in full force
and effect, that the guaranteed obligations under each Guaranty shall include,
among other things and without limitation, all indebtedness, obligations and
liabilities of the Borrower under the Credit Agreement, as amended by the
Amendment and as further amended or modified from time to time, and that each of
the undersigned has no defenses, counterclaims or offsets with respect
thereto.  All references to the Credit Agreement in the Guaranty hereafter shall
be deemed references to the Credit Agreement, as amended by the
Amendment.  Except as otherwise expressly set forth herein, capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
in the Amendment or the Credit Agreement, as the case may be.


HURCO INTERNATIONAL, INC.
   
By:
/s/  
John G. Oblazney
     
  
Its: 
  Director
   
HURCO INTERNATIONAL HOLDINGS, INC.
   
By:
/s/
John G. Oblazney
       
Its: 
 Director


 
 

--------------------------------------------------------------------------------

 